Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 line 25 change “first and second loops in sequence” to -- first and second loops in the sequence --.

Claim 8 line 25 change “first and second loops in sequence” to -- first and second loops in the sequence --.

Claim 17 line 25 change “first and second loops in sequence” to -- first and second loops in the sequence --.

Because, for example claim 1, just before the last line of claim 1, the limitation “the first loop in the sequence” is not clear as it did not clarify which of the two sequence should be (first limitation “sequence” in lines 20 and the limitation “sequence” in lines 25). Here, examiner consider that applicant actually mean same sequence in line 25 and line 20).


Allowable Subject Matter
Claim 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The attached prior arts are silent where control circuit execute at least first and second loop in sequence where one of two pass write voltages was applied to bitline during program operation of second loop.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:

the control circuit executes at 81PATENTleast first and second loops in the sequence, and in executing the first loop, the control circuit applies a first program voltage to the word line during the program operation, and applies a verify voltage corresponding to the first data to the word line during the verify operation, and upon detecting that the verify operation in the first loop neither passed nor failed, the control circuit selects one of at least two pass write voltages to be applied to the bit line connected to the target memory cell during the program operation of the second loop according to a sequential position of the first loop in the sequence of the plurality of loops.

Claim 8 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
the control circuit executes at least first and second loops in the sequence, and in executing the first loop, the control circuit applies a first program voltage to the word line during the program operation to increase a threshold voltage of the target memory cell to a target threshold voltage range, and applies a verify voltage corresponding to the data to the word line during the verify operation, and upon detecting that the verify operation in the first loop neither passed nor failed, the control circuit selects one of at least two pass write voltages to be applied to the bit line connected to the target memory cell during the program operation of the second loop according to the target threshold voltage range.

Claim 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.